Citation Nr: 9931706	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of recurrent right shoulder dislocation, currently 
evaluated as 50 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from June 1971 to 
June 1974.  His decorations include the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which an increased 
evaluation was denied for right (major) shoulder dislocation.  
This claim also comes before the Board from a December 1995 
rating decision of the Albuquerque RO in which an increased 
evaluation of 50 percent disabling was granted for the 
veteran's right shoulder disability, effective January 25, 
1994, and entitlement to a total disability rating based upon 
individual unemployability was denied.  

The Board has construed statements on appeal, made by the 
veteran and his representative, as an informal claim for 
nonservice-connected pension benefits, based on nonservice-
connected disabilities which include PTSD, depression, and a 
right elbow disability.  This claim is referred to the RO for 
appropriate adjudicatory action.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by minimal subluxation of the humerus at the 
glenohumeral joint, with 0 degrees of flexion and 0 degrees 
of extension and an inability to abduct the shoulder to 90 
degrees.  There is no evidence of bony abnormality such as 
non-union or loss of the humerus head.  

2.  The appellant does not have a single service-connected 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent have not been met for the post-operative residuals of 
recurrent right shoulder dislocation.  38 U.S.C.A. §§ 1154, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 
4.71(a), Diagnostic Code 5202 (1999).  

2.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 19999, that is, the claims are plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
record does not indicate the need to obtain any additional 
pertinent records, and is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.


Medical Evidence and Background

Service medical records indicate that the veteran was treated 
for a right shoulder injury in August 1973.  X-rays revealed 
subcoracoid anterior dislocation without fracture of the 
humerus.  Thereafter, he was treated frequently for pain and 
limitation of movement in the right shoulder.  An April 1974 
consultation report show an assessment of right bicipital 
tendinitis.   

In November 1974, service connection was granted for 
residuals of dislocation of right shoulder, with assignment 
of noncompensable evaluation.  In November 1984, an increased 
evaluation of 10 percent disabling was assigned for the 
residuals of a right shoulder dislocation with bicipital 
tendinitis (major).  

The record indicates that in statements to medical 
professionals, the veteran has referred to a post-service re-
injury to his right shoulder, which occurred at the time of a 
motorcycle accident in approximately 1976.  

In February 1985, the veteran underwent a Neer acromioplasty 
in the right shoulder as treatment for impingement syndrome.  
It was felt that his pre-operative symptoms were consistent 
with ulnar groove compression.  In May 1985, an increased 
evaluation of 20 percent disabling was assigned for the post-
operative residuals of right shoulder dislocation.  

Post-service treatment notes show that the veteran reinjured 
his shoulder in January 1992, after falling in the snow and 
landing on his right side in an on-the-job injury.  At that 
time, he also suffered an injury to his elbow and he 
underwent submuscular transposition of the ulnar nerve on the 
right side, as treatment for ulnar nerve entrapment at the 
elbow.  

In January 1994, the veteran was evaluated by George R. 
Swajian, D.O., a private orthopedic surgeon, with complaints 
of severe pain in the right shoulder area and the right 
elbow.  Dr. Swajian indicated that there appeared to be 
further restricted motion in the shoulder girdle, with zero 
to 140 degrees of abduction and zero to 160 degrees of 
flexion passively, and the right upper extremity was almost 
nonfunctional due to severe pain in the right elbow and the 
fact that he could not use the shoulder girdle.  Dr. Swajian 
did not see how the veteran could work or be employed in any 
capacity due to the present state of his right upper 
extremity.   

On VA examination in April 1994, the veteran complained of 
constant right shoulder pain.  Range of motion in the right 
shoulder was as follows:  forward elevation and abduction 
from zero to 45 degrees; internal rotation from zero to 15 
degrees; and external rotation from zero to 20 degrees.  X-
rays revealed no fracture or dislocation, and a spur was seen 
on the inferior aspect of the right acromioclavicular joint.  
The examiner provided a diagnosis of residuals of dislocation 
and surgery of the right shoulder with marked loss of 
function.  

In a May 1994 statement, the veteran indicated that he 
continued to have problems with his hand, shoulder, and back 
on the right side, and he complained of a sharp pain and not 
being able to sleep.  He indicated that his doctor wouldn't 
let him work unless he underwent an operation and therapy on 
this area.  

In August 1994, an increased evaluation of 40 percent 
disabling was assigned for right shoulder dislocation with 
marked limitation of motion (major).  

On VA examination in November 1995, the veteran reported that 
he had been unable to move his right elbow or right shoulder 
since the 1992 injury in which he slipped and fell on ice.  
Subjective complaints included swelling, pain, stiffness, 
decreased range of motion, and crepitus.  On objective 
examination, the right elbow was held in a 90 degree position 
with pain on extension.  The pain in the right shoulder was 
primarily anterior and superior.  With regard to deformities, 
the right shoulder was fixed at zero degrees.  Right shoulder 
flexion was 0 degrees and extension was 0 degrees; abduction 
was 20 degrees and adduction was 0 degrees.  The examiner was 
unable to evaluate for internal or external rotation of the 
shoulder because the veteran could not achieve 90 degrees of 
abduction.  

The following diagnoses were provided:  1. dislocation of the 
right shoulder in 1973 with recurrent injury in January 1992, 
and 2. status post fracture of the right elbow in January 
1992 with a frozen joint.  Right shoulder x-rays revealed 
findings which raised the question of minimal anterior 
subluxation of the humerus at the glenohumeral joint.  There 
was no dislocation or evidence of Hill-Sach's deformity, and 
the humerus was otherwise unremarkable. 

In December 1995, an increased evaluation of 50 percent 
disabling was granted for the right shoulder disability under 
Diagnostic Code 5202-5200.  

The record indicates that the veteran completed high school, 
where he took courses in auto mechanics, bookkeeping, 
drafting, and math, as well as 2 years of college at New 
Mexico State University, where he received training in civil 
engineering.  His military occupational specialty is listed 
as aircraft mechanics.  Former employers included the City of 
Albuquerque, where he worked as a construction worker at the 
zoo and he was most recently employed as a draftsman in the 
Design Engineering Office at City Hall.  Following his injury 
in January 1992, he received Workman's Compensation and 
physical therapy, but his arm and shoulder symptoms 
multiplied after he went back on light duty.  

His employment with the City of Albuquerque was terminated in 
March 1993, which he attributed to his shoulder/arm problems 
and absences for medical treatment.  He had continued to seek 
employment since 1993 without success, due to the disability 
and functioning in his arm and shoulder and an inability to 
obtain employment in his field of expertise.  



Analysis

Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The criteria for evaluation of disabilities of the shoulder 
and arm are set forth in the Schedule in Diagnostic Code 
Series 5200-5203.  The veteran's right shoulder disability is 
currently evaluated as 50 percent disabling, which is the 
highest evaluation allowable under Diagnostic Code 5200, 
which pertains to ankylosis of the scapulohumeral 
articulation.  The maximum allowable disability rating under 
Diagnostic Code 5201 (pertaining to limitation of motion of 
the arm) is 40 percent disabling, and the maximum allowable 
disability rating under Diagnostic Code 5203 (pertaining to 
impairment of the clavicle or scapula) is 20 percent 
disabling.  Therefore, the schedular criteria do not provide 
for evaluations in excess of 50 percent disabling under 
Diagnostic Codes 5200, 5201, or 5203.  

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  For the major side, an evaluation of 60 percent 
disabling is warranted where the evidence demonstrates 
nonunion (false flail joint) of the humerus, and an 80 
percent evaluation is warranted for the major side where the 
evidence demonstrates loss of head of the humerus (flail 
shoulder).  

Having reviewed the record, the Board finds no basis for the 
assignment of an evaluation in excess of 50 percent disabling 
for the veteran's right shoulder disability under Diagnostic 
Code 5202.  Specifically, the available medical records do 
not demonstrate evidence of nonunion of the humerus or loss 
of head of the humerus.  On VA examination in 1995, x-ray 
findings were suggestive of minimal subluxation of the 
humerus at the glenoid joint; however, the humerus was 
otherwise normal.  There is no evidence of bony abnormalities 
such as nonunion of the humerus or loss of the head of the 
humerus which would warrant the assignment of an increased 
evaluation for the right shoulder disability under Diagnostic 
Code 5202.  

The record indicates the manifestation of a considerable 
degree of functional loss related to the veteran's right 
shoulder disability, to include complaints of constant pain 
and findings of marked limitation of motion.  In the Board's 
view, however, the degree of functional loss which is 
currently manifested is adequately compensated by the 
assignment of an evaluation of 50 percent disabling under 
Diagnostic Code 5200.  The Board notes that actual findings 
of ankylosis of the scapulohumeral articulation are not 
shown, and the assignment of a 50 percent evaluation reflects 
consideration of functional loss and limitation of motion in 
the right shoulder, in that the severity of the right 
shoulder disability has been rated as analogous to 
unfavorable ankylosis, in a position of abduction.  As such, 
the Board finds no basis for the assignment of an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence is against a 
finding that an evaluation in excess of 50 percent disabling 
is warranted for the post-operative residuals of recurrent 
right shoulder dislocation.  Accordingly, the veteran's claim 
for an increased evaluation is denied.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

Total Rating

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1999).  

The Board notes that in this case, the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a) (1997), have not been met, as 
the veteran has a single service-connected disability which 
is rated as 50 percent disabling. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in those cases where the law and not 
the evidence is dispositive, the claim should be denied on 
the basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law. Sabonis v. Brown, 6 
Vet.App. 426 (1994).  Therefore, as the appellant does not 
have a single service-connected disability ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to at least 70 percent, the Board finds 
that the appellant has not presented a claim that satisfies 
the initial criteria necessary to support a claim for a total 
rating for compensation purposes based on individual 
unemployability.  Accordingly, entitlement to a total rating 
based on individual unemployability is not warranted.





ORDER

An increased evaluation is denied for post-operative 
residuals of a recurrent right shoulder dislocation.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

